Order entered December 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01181-CV

                              JAMES H. GENTRY, Appellant

                                              V.

                              BENJAMIN N. SMITH, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-03888-2018

                                          ORDER
       Before the Court is appellant’s November 25, 2019 third motion for extension of time to

file motion for en banc reconsideration and rehearing. Because appellant’s motion for en banc

reconsideration received by the Court on November 12, 2019 contains a verification it was

placed into the prison mailbox on October 13, 2019, the motion was timely. Thus, we DENY

appellant’s third motion to extend time to file his motion for en banc reconsideration as moot.

As previously noted in our October 10, 2019 order, appellant’s request for an extension of time

to file a panel rehearing is untimely and to the extent appellant seeks such an extension, it is

DENIED.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE